Citation Nr: 0525108	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.	Entitlement to service connection for an anal fissure.

4.	Entitlement to an increased (compensable) rating for a 
pilonidal cyst, with post-operative scarring.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1975.     

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from December 1999 and November 
2002 RO rating decisions.  In its December 1999 decision, the 
RO, inter alia, denied service connection for hearing loss, 
and a compensable rating for the veteran's service-connected 
pilonidal cyst.  In February 2000, the veteran filed a notice 
of disagreement (NOD) with respect to the denial of the above 
claims.  A statement of the case (SOC) was issued in March 
2002, and the veteran filed a substantive appeal in April 
2002.  

In a November 2002 rating decision, the RO denied service 
connection for hypertension, claimed as secondary to service-
connected PTSD, and for an anal fissure.  In January 2003, 
the veteran filed a NOD regarding each of these issues.  A 
SOC was issued in July 2003.  The veteran filed a substantive 
appeal in July 2003, in which he indicated that he was 
appealing the denial of service connection for an anal 
fissure; that same month, the veteran's representative filed 
a substantive appeal as to the denial for service connection 
for hypertension.  

During the pendency of the appeal, in June 2003, the veteran 
appointed The American Legion as his new representative, to 
replace the Disabled American Veterans.  The Board recognizes 
the change in representation.  

The Board also points out that in light of recent medical 
evidence providing a more comprehensive portrayal of the 
manifestations of the veteran's service-connected pilonidal 
cyst, discussed in further detail below, the veteran's claim 
for increase has been expanded as on the title page. 

The Board's decision on the claim for service connection for 
hearing loss is set forth below.  The claims for service 
connection for hypertension, and for an anal fissure, as well 
as the claim for a compensable rating for a pilonidal cyst, 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

The Board also notes that in June 2003, the veteran filed an 
application for entitlement to an annual clothing allowance, 
under the provisions of 38 U.S.C.A.    § 1162 and 38 C.F.R. § 
810.  As the RO has not yet adjudicated this matter, it is 
not properly before the Board for appellate consideration at 
this time, and is thus referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for hearing loss 
has been accomplished.

There is no competent evidence even suggesting that the 
veteran current has any hearing loss.  
CONCLUSION OF LAW

The criteria for service connection for service connection 
for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for hearing loss has been accomplished.  

Through the March 2002 SOC, and the RO's September 2001 
letter, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its September 2001 
letter, the RO notified the veteran of the provisions of the 
VCAA, and requested that he provide authorization to enable 
it to obtain any outstanding private medical records, and 
information to enable it to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran submit any additional 
evidence in support of his claim.  Through this letter, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by          
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the December 1999 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the March 2002 SOC 
explaining what was needed to substantiate the claim for 
service connection for hearing loss, within approximately 
two-years of the veteran's February 2000 NOD of the December 
1999 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the veteran has been notified of the VCAA duties to notify 
and assist in the RO's September 2001 letter; neither in 
response to that letter, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided herein.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs), and 
service personnel records, and pertinent VA and private 
records (to include those associated with the veteran's 
receipt of Social Security Administration benefits have been 
associated with the claims file.  Moreover, in support of his 
claim, the veteran has submitted numerous personal 
statements.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
hearing loss. 



II.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

The veteran's SMRs in this case do not reflect any 
complaints, findings, or diagnosis of hearing loss.  The 
report of the veteran's June 1975 separation examination 
notes that on audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
5
LEFT
15
5
5
5
5

Treatment records from the Erie VAMC, dated from March 1999 
to February 2004, include a March 1999 outpatient report from 
a VA registered nurse that noted that the veteran's hearing 
was "good."  An October 2003 physician's report reflects 
that the ears were without exudates, and tympanic membranes 
bilaterally showed good light reflexes, and also that the 
veteran denied any ringing or vertigo.    

Records from Dr. J. Jageman, dated from March 2000 to January 
2003, include a November 2002 report noting the veteran 
complained of an earache, coughing, and a sinus congestion.  
The impression was otitis, and sinusitis, and it was 
recommended that the veteran take prescription medication and 
eardrops for this condition.    

The report of an August 2003 medical examination by a private 
physician, conducted in connection with the veteran's claim 
for compensation benefits from a state agency, notes the 
absence of hearing loss.   

Considering the evidence of record in light of the criteria 
noted above, the Board finds that the claim for service 
connection for hearing loss must be denied.  As noted above, 
the medical records associated with the claims file include 
nothing that even suggests any hearing loss in or post 
service-much less hearing loss to an extent recognized as a 
disability pursuant to 38 C.F.R. § 3.385.  Moreover, neither 
the veteran nor his representative has even alluded to the 
existence of any such evidence.  

Absent competent evidence of hearing loss to an extent 
recognized as a disability for VA purposes, there simply is 
no predicate for a grant of service connection for hearing 
loss.  As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, in the absence of proof 
of the claimed disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has hearing loss that is related to 
his military service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent provide a probative opinion on a medical 
matter, such as the diagnosis of a specific disability upon 
which to predicate a grant of service connection.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the claim for service connection 
for hearing loss must be denied.  In the absence of competent 
evidence to support the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).  


ORDER

Service connection for hearing loss is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims for secondary service connection 
for hypertension and the claims for an anal fissure and for a 
compensable rating for a pilonidal cyst, with post-operative 
scarring, is warranted.  

Pertinent to the claim for service connection for 
hypertension, records from the VA Medical Center (VAMC) in 
Erie, Pennsylvania, include a January 2000 physician's report 
that notes an assessment of hypertension, stable.  Later 
records from that facility note a continuing assessment of 
essential hypertension, including a February 2003 nursing 
record indicating elevated blood pressure, in part, due to 
stress.  More recent outpatient psychiatric records also 
reflect ongoing treatment for PTSD-related symptoms that 
include anxiety, hypervigilance, and irritability.  

Given this evidence, and the fact that the RO granted service 
connection for PTSD in April 2002, the Board finds that a VA 
examination and opinion as whether the veteran currently 
suffers from hypertension, and, if so, whether there is any 
medical relationship between this condition and service-
connected PTSD, would be helpful in resolving this claim.    

With regard to the claim for service connection for an anal 
fissure, the veteran's SMRs include an August 1972 report 
that notes that the veteran had undergone surgery that month 
for removal of a pilonidal cyst.  A September 1973 
physician's report notes an diagnosis of an anal fissure, and 
a March 1975 notation reflects an impression of the same.  
The medical evidence since discharge from service, includes a 
March 1999 VA examination report that notes a history of a 
pilonidal cyst, with prior surgical procedures to treat this 
condition; there was no fissure visible externally.  However, 
on examination again in March 2004, the examiner noted an 
impression of an anal fissure, stable.  

In view of these findings suggesting that the veteran may 
presently have the claimed disability, as well as the 
symptoms noted in service, the Board finds that a VA 
examination and opinion as to the current status of a claimed 
anal fissure, and whether this condition is medically related 
to military service, is warranted.    

Additionally, in relation to the claim for a compensable 
rating for a pilonidal cyst, the Board notes that this 
disability has been evaluated under the version of             
38 C.F.R. § 4.118, Diagnostic Code 7804, as in effect prior 
to August 2002, for scars, superficial, tender, and painful 
on objective demonstration (based upon evidence of scarring 
from cyst removal procedures both during and subsequent to 
military service).  Effective August 30, 2002, VA revised 
portions of the criteria for evaluating skin disabilities, to 
include scars.  See 67 Fed. Reg. 49,596 (2002), (codified at 
38 C.F.R. § 4.118).  As there is no indication that the 
revised criteria are intended to have retroactive effect, VA 
has the duty to adjudicate the claim only under the former 
criteria for any time period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the time period commencing on the effective date of the 
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

The veteran underwent VA examination in March 2004; however, 
the report of this examination does not provide findings that 
are responsive to the revised rating criteria (i.e, the 
revised criteria of the applicable diagnostic code(s) under 
38 C.F.R. § 4.118).  The Board finds that such examination 
findings would assist in resolving the veteran's claim for 
increase.  .

Accordingly, the RO should arrange for the veteran to undergo 
appropriate examinations at a VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the appropriate medical 
facility.  

Prior to arranging for the veteran to undergo VA examinations 
in connection with the claims remaining on appeal,   the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes hospitalization and outpatient treatment records 
from the Erie VAMC, dated in September 1977, August 1979, and 
from March 1999 to November 2002; and outpatient reports from 
the Pittsburgh VAMC, dated from October 2001 to June 2002.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Erie and 
Pittsburgh VAMCs following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each of the 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See       38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal in 
light of all pertinent evidence and legal authority.  The 
supplemental statement of the case (SSOC) that explains the 
bases for the RO's determinations must include citation to 
the revised applicable criteria for evaluating the veteran's 
service-connected pilonidal cyst, with post-operative 
scarring.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's hypertension, 
anal fissure, and/or service-connected 
pilonidal cyst, from the Pittsburgh VAMC 
(from June 2002 to the present); and from 
the Erie VAMC (from November 2002 to the 
present).  The RO must follow the current 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims for service connection, and 
the claim for increase, within the one-
year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA cardiovascular examination (for 
claimed hypertension); gastrointestinal 
examination (for a claimed anal fissure); 
and dermatological examination (for his 
service-connected pilonidal cyst), at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.    

Cardiovascular examiner - The examiner 
should clearly indicate whether the 
veteran currently has hypertension.  If 
so, the physician should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability was caused or is aggravated by 
the veteran's service-connected PTSD.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

Gastrointestinal examiner - The examiner 
should clearly indicate whether the 
veteran currently has an anal fissure.  
If so, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include the symptoms and complaints noted 
in the veteran's service medical records.  

Dermatological examiner - Regarding the 
veteran's service-connected pilonidal 
cyst, specifically, scarring following 
the prior cyst excision procedures, the 
examiner should, if possible, provide 
measurements of the length and width of 
the veteran's scar, as well as the areas 
of the scars in terms of square inches or 
square centimeters.  The examiner should 
also indicate whether the veteran's 
scarring is superficial (not associated 
with underlying soft tissue damage), 
unstable (frequent loss of covering of 
skin over scar), painful on examination, 
and whether any such scar results in any 
limitation of function.  

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
secondary service connection for 
hypertension, for service connection for 
an anal fissure, and for a compensable 
rating for a pilonidal cyst, with post-
operative scarring, in light of all 
pertinent evidence and legal authority 
(to include, in evaluating the claim for 
increase, the revised applicable criteria 
for rating the disability under 
consideration.  

8.	If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


